Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 17, 2018

The Court of Appeals hereby passes the following order:

A18A1771. AMC MARINE, INC. v. JOHN A. KICKLIGHTER.

       Ronald K. Horton filed this action against John A. Kicklighter, Melissa M.
Kicklighter, and AMC Marine, Inc. (“AMC Marine”). Apparently, the Georgia
Department of Natural Resources (“DNR”), Ronald K. Horton Enterprises, Inc., and
429 Suncrest Blvd, LLC, were substituted as plaintiffs. John Kicklighter filed a
cross-claim against AMC Marine, and John and Melissa Kicklighter filed third-party
complaints against Lee Boaen d/b/a Boaen Marine Construction, Noel Fillingim, and
Aaron Tompkins. The trial court entered judgment in favor of John Kicklighter on
his cross-claim against AMC Marine, and AMC Marine filed a motion for judgment
notwithstanding the verdict, which the trial court denied. AMC Marine then filed this
appeal. We lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id. “Where neither of these code sections are followed, the appeal
is premature and must be dismissed.” Id. (punctuation omitted).
       The record does not indicate that the trial court directed the entry of judgment
under § 9-11-54 (b) or that the court has resolved the claims of DNR, Ronald K.
Horton Enterprises, Inc., or 429 Suncrest Blvd, LLC, or the third-party complaints of
the Kicklighters. Consequently, because this action remains pending below, AMC
Marine was required to use the interlocutory appeal procedures – including obtaining
a certificate of immediate review from the trial court – to appeal. See OCGA
§ 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989). AMC
Marine’s failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.